Cook, J.,
delivered the opinion of the court.
Appellant was convicted upon an indictment charging him with the unlawful sale of intoxicating liquors. The witness for the state, it seems, was arrested and confined in jail for the selling of the same liquor appellant was being tried for selling, and was released in consideration of his testimony against appellant, or more properly speaking, this was the theory of appellant. The trial court upon the objections of the district attorney, would not permit this line of investigation.
The learned attorney-general contends that the questions propounded by appellant’s counsel were not framed so as to develop this theory. This criticism of the questions actually propounded may be technically sound, but *694the record shows that the learned trial judge was looking forward as well as backward. The court, after a number of questions which we think might have developed the theory that the witness was interested, said-this: “The court tries to anticipate all objections and has his mind fixed on all objections. I say this with every possible respect to counsel and bar. I do that for this one purpose: To apply the rules of evidence to the testimony as it comes along, that I can rule, and rule promptly, and save time. ’ ’ It thus appears that appellant was not permitted to ask questions tending to develop answers which would have authorized the jury to discredit the testimony of the state’s witness.

Reversed cmd remanded.